Citation Nr: 0408770	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for facial injury.  

2.  Entitlement to service connection for chest injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from June 1973 to June 1976.  
The veteran also reported "on and off" Reserve and National 
Guard duty from January 1977 to August 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

The issue of entitlement to service connection for residuals 
of left herniorrhaphy had been part of the original claim; 
however that issue was granted by the RO; therefore that 
issue is not on appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he is entitled to service 
connection for his chest and facial injuries as a result of a 
motor vehicle accident in 1982, while on active duty.

The veteran's Army Reserves medical records from November 
1979 to September 1994 show that he was injured in a motor 
vehicle accident in 1982, while on active duty training.  He 
suffered a small laceration to the inside of the upper lip 
and loosening of teeth.  Jaw movement was normal.  X-rays 
were negative for fracture of facial bones.  He also reported 
chest pains but there was no diagnosis other than soft tissue 
injury.  Additionally, his chest was clear with no rales or 
wheezing.  Examinations conducted from November 1979 to March 
1990 showed that his face and chest were evaluated as normal.  

On VA general examination of January 2003, the veteran 
reported that he was in the Reserve "on and off" from 
January 1977 to August 1998.  He reported a history of facial 
injuries that resulted in five sutures and teeth being 
knocked loose from hitting the steering wheel during a motor 
vehicle accident, which occurred in 1982.  He reported that 
his teeth started falling out three years after the accident 
and he had not seen a dentist for this condition.  The 
veteran reported that he had a four to five year history of 
sternal chest pain that occurred approximately twice a month 
and lasted approximately two hours before spontaneously 
resolving, which he treated with aspirin.  He denied any 
radiation, associated symptoms, heartburn or indigestion.  He 
reported that he was not treated for this condition.  He also 
reported two additional motor vehicle accidents but denied 
any injuries from those accidents and was not seen or 
evaluated by anyone.  

On examination the veteran's oropharynx revealed very poor 
dentition with a large cavity in the bottom right premolar 
and absence of the front two teeth, incisors and one molar in 
each quadrant as well as two molars and a premolar on the 
right lower quadrant.  The veteran's heart had regular rate 
and rhythm without murmurs, rubs or gallops.  There was no 
evidence of cardiac failure.  The veteran's chest pain was 
not reproducible with palpitation.  The assessment was very 
poor dentition, which the examiner suspected was most likely 
secondary to poor oral hygiene as well as lack of dental 
follow up over the last 15 years.  The examiner recommended 
that the veteran follow up with a dentist for further 
evaluation and treatment.  

In light of the evidence of record, a facial examination and 
a chest examination of the veteran and medical opinions based 
on consideration of his documented history and assertions, 
and on any additional medical background pertaining to 
service that may become available, is needed to properly 
adjudicate the claims on appeal.  

Additionally, the veteran has indicated that he served in the 
Reserve "on and off" from January 1977 to August 1998.  On 
correspondence in June 2002, the veteran reported service in 
the 414th Chemical Company, Anderson, South Carolina, 
Reserve, 458th Chemical Company, Greenwood, South Carolina, 
Reserve, 307th Chemical Company, Greenwood, South Carolina, 
Reserve, and 263rd Missle Battalion Company, Charlie 
Battalion Company, Anderson, South Carolina, National Guard.  
This needs further evaluation, as the veteran's dates of 
service in the Reserve and National Guard have not been 
verified.  Specifically, all periods of ACDUTRA and INACDUTRA 
should be identified.  

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.

2.	The RO should locate and include in 
the claims folder any service 
personnel records for the veteran 
showing periods of ACDUTRA and 
INACDUTRA, specifically from January 
1977 to August 1998.  The veteran 
should be contacted for assistance in 
identifying specific dates and where 
the records might be located.  
Additionally if he has copies of any 
active duty orders, he should submit 
those records.  

3.	After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo appropriate VA examinations 
to determine the current nature and 
likely etiology of any facial and 
chest disorders.  The entire claims 
file must be made available to the 
physicians designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based on the examinations of the 
veteran and review of the record, the 
examiners should offer an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not that any 
currently diagnosed facial or chest 
disorder was incurred in or aggravated 
during the veteran's military service, 
specifically as a result of his motor 
vehicle accident in 1982.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for the 
scheduled examinations.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examinations were 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




